Citation Nr: 0603785	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which 
granted service connection for hepatitis C, rated 
noncompensable.  In June 2003, the RO increased the 
disability rating for hepatitis C to 10 percent.  In August 
2004, the RO assigned an effective date for the 10 percent 
rating back to the date of the veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of this appeal the veteran has asserted 
that his hepatitis C causes symptoms more severe than 
reflected in his current 10 percent rating.  Specifically, he 
contends that he has daily fatigue.  He stated that during 
periods of extreme fatigue, which seem to be on average of 
about two to three days every two weeks, he sleeps for almost 
the entire day.  The veteran noted that he has a restricted 
diet and he has also reported additional hepatitis C symptoms 
including hepatomegaly and pain in the right upper quadrant.  

The veteran last underwent a VA examination for hematic 
disorders in June 2003.    The June 2003 VA examination 
report, however, does not include the medical findings 
necessary to VA to evaluate the severity of the veteran's 
hepatitis C under the applicable provisions for rating that 
disorder.  To properly rate the condition, VA will need to 
know whether, to what degree, and how frequent (or for what 
duration), the veteran's hepatitis C causes him to suffer 
from: fatigue, malaise, anorexia, weight loss, hepatomegaly, 
or incapacitating episodes with additional symptoms including 
nausea, vomiting, arthralgia, and right upper quadrant pain. 

In order to determine the current severity of the veteran's 
hepatitis C, the RO arranged for the veteran to be scheduled 
for an examination of the liver, gall bladder, and pancreas.  
A review of the claims file indicates that the examination 
requested was not performed for failure to contact the 
appellant.  Documents on file indicate that the examination 
was cancelled due to "undelivered notification".

The Board notes that the RO attempted to contact the veteran 
to notify him of his examination at an incorrect address.  It 
appears that the notice letter was sent to [redacted]
instead of [redacted].  (In a February 2004 
statement, the veteran indicated that the latter was his 
proper street address.)

Since it appears that VA error prevented the veteran from 
receiving notification of his scheduled examination, and that 
the veteran's correct address is known, the case should be 
remanded for the RO to schedule the veteran for a new 
examination and attempt to notify him of such at the [redacted] 
[redacted] address he identified in his February 2004 
statement.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Under current law, it appears 
the VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in June 2002 that advised him 
what information and evidence was needed to substantiate the 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  See VAOPGCPREC 8-03.  
However, since it is necessary to remand this claim in an 
attempt to obtain an adequate medical examination, the RO 
should also take this opportunity to provide additional VCAA 
notice on the claim for a higher initial rating.



In view of the foregoing, this issue is REMANDED to the RO 
for the following development:
 
1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Obtain the veteran's records 
concerning treatment for hepatitis C, if 
any, from the VA Medical Center in St. 
Cloud from June 2003 to the present.

3.  After obtaining the VA records, if 
available, or any outstanding evidence 
identified by the veteran, the RO should 
schedule the veteran for a new VA liver 
disorder examination to identify the 
severity of his  hepatitis C, including 
the degree to which the service-connected 
disability interferes with employment.  
The claims folder must be available to, 
and reviewed by, the physician.  The 
physician should specifically identify 
whether, to what degree, and how frequent 
(or for what duration), the veteran's 
hepatitis C causes him to suffer from:  
fatigue, malaise, anorexia, weight loss, 
hepatomegaly, or incapacitating episodes 
with additional symptoms including 
nausea, vomiting, arthralgia, and right 
upper quadrant pain.  The physician 
should be requested, to the extent 
possible, to distinguish any symptoms 
attributable to the service-connected 
hepatitis C from those attributable to 
any nonservice-connected condition.  All 
necessary tests and studies should be 
conducted.  The examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The RO should 
take appropriate steps to contact the 
veteran at his current address, which 
appears to be the [redacted]
address (further detailed in the 
veteran's February 2004 statement).  A 
copy of all notifications, including the 
address where the notice was sent must be  
associated with the claims folder.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be  furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate  review.  

The appellant has the right to submit additional evidence and  
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


